      Case 4:14-cv-04480-YGR Document 288 Filed 03/29/19 Page 1 of 2


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                               Case No. 14-cv-4480-YGR

20                  Plaintiff,                     [PROPOSED] ORDER RE JOINT
      v.                                           STIPULATION REGARDING FURTHER
21                                                 PROCEEDINGS FOLLOWING
                                                   DEFENDANTS’ ASSERTION OF STATE
      WILLIAM P. BARR, Acting Attorney General
22                                                 SECRETS
      of the United States, et al.
23
                    Defendants.                    Hon. Yvonne Gonzalez Rogers
24

25

26

27

28


            PROPOSED ORDER ON JOINT STIP RE STATE SECRETS ASSERTION – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 288 Filed 03/29/19 Page 2 of 2


 1        Pursuant to the joint stipulation of the parties:
 2         1.     The deadline for completion of Defendants’ remaining logs for classified
 3                documents shall be continued to April 5, 2019;
 4         2.     Twitter’s opposition to the State Secrets Motion shall be due April 29, 2019;
 5         3.     Defendants’ reply in support of their State Secrets Motion shall be due May 21,
 6                2019; and
 7         4.     A hearing on Defendants’ State Secrets Motion shall be set for June 4, 2019, or
 8                any time thereafter that is convenient for the Court.
 9        IT IS SO ORDERED.
10
                  29 2019
     Dated: March __
11                                                The Hon. Yvonne Gonzalez Rogers
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2

          PROPOSED ORDER ON JOINT STIP RE STATE SECRETS ASSERTION – Case No. 14-cv-4480-YGR
